DOMENGEAUX, Judge.
This matter came before us on a motion to dismiss the appeal herein filed by defendants-appellees on the grounds that the appeal was not lodged in the court of appeal on or after the return date set by the trial court of April 22, 1970, due to the failure of the plaintiff-appellant to pay the costs of the appeal in the Juvenile Court for the Parish of Jefferson. No mention is made, however, in either the motion to dismiss or in the answer to the motion to dismiss of whether the appellant timely *64filed the appeal bond of $500.00 required by the trial court’s order granting the appeal.
Under these circumstances, we look to article 2088 of the Louisiana Code of Civil Procedure which in relevant part provides:
“The jurisdiction of the trial court over all matters in the case reviewable under the appeal is divested, and that of the appellate court attaches, on the timely filing of the appeal bond, or if no bond is required, on the granting of the order of appeal. * * * ”
It follows quite obviously that if we are not informed of whether the appeal bond was timely filed we cannot assert jurisdiction over this matter.
Accordingly, the motion to dismiss the appeal is denied.
Motion denied.